Citation Nr: 1601032	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residual surgical scars, right and left hip.

2.  Entitlement to an increased initial disability rating for status post surgical repair, right hip fracture, currently assigned disability ratings of 10 percent prior to December 7, 2011, and 20 percent thereafter.

3.  Entitlement to an increased initial disability rating for left hip, status post femoral neck fracture, currently assigned disability ratings of 10 percent for limitation of flexion throughout the appeal period and a separate 10 percent for limitation of extension from December 7, 2011.

4.  Entitlement to an increased initial disability rating for left knee degenerative joint disease, currently with a noncompensable disability rating prior to December 7, 2011, and a 10 percent disability rating thereafter.

5.  Entitlement to service connection for bilateral shoulder disability.

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 2005 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in June 2010, April 2012, and October 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In its October 2015 Remand, the Board directed that the Veteran be scheduled for a video conference hearing before the Board and that a Statement of the Case be issued.  The requested development has not been undertaken.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

With specific regard to the Board hearing, the Veteran had previously requested a Board hearing at her local RO, but did not appear for a hearing scheduled in April 2010.  The Veteran subsequently requested to be scheduled for a video conference hearing at the VA West Palm Beach hearing office, as this was a location to which the Veteran could travel.  As such, in October 2015, the Board remanded this matter so that the Veteran could be afforded the requested hearing at the West Palm Beach VA Medical Center which was believed to have video conference hearing capability.  The Board further directed that copies of all notice provided to the Veteran be associated with the claims file.

Thereafter, by letter dated November 9, 2015, the agency of original jurisdiction notified the Veteran that she had been scheduled for the requested Board hearing to be held on December 8, 2015, at the VA Regional Office Out Base Service Center in West Palm Beach, Florida.  However, by letter dated November 24, 2015, the agency of original jurisdiction notified the Veteran that she had been scheduled for the requested Board hearing to be held on December 8, 2015, at the VA Veterans Benefits Administration in Bay Pines, Florida.  The Veteran did not appear the for scheduled hearing.  While there is an administrative note made in VBMS that the address of the hearing location was changed on the notice letter prior to mailing, there is no evidence in the Veteran's claims file that the correct information was actually provided to the Veteran.  As such, the Board must conclude that the Veteran was not provided with sufficient notice of the scheduled hearing.  Therefore, the appeal must be remanded so the Veteran may be afforded a rescheduled hearing with proper notice.  See 38 C.F.R. § 20.704. 

Additionally, in the October 2015 Remand, the Board indicated that in an April 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral shoulder disability.  The Veteran submitted a notice of disagreement in May 2013, however, no Statement of the Case was ever provided to the Veteran.  In October 2015, the agency of original jurisdiction was instructed to 
provide the Veteran with a Statement of the Case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the Veteran's claims file reveals that the Veteran has not yet been provided with a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall reschedule the Veteran for a Board hearing at an appropriate VA video conference facility in West Palm Beach, Florida, with respect to the appeal of her claims for increased initial disability ratings for the service-connected right and left hip scars, right and left hip disabilities, and left knee degenerative joint disease.  

Appropriate notification must be provided to the Veteran as to the time and place to report for the hearing.  All notice and correspondence relating to provision of the Board hearing must be documented and associated with the Veteran's claim file.

2.  The agency of original jurisdiction shall issue a Statement of the Case addressing the issue of service connection for a bilateral shoulder disability.   The Veteran must be informed of the time period allowed for filing a substantive appeal.  If, and only if, a timely appeal is filed, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




